Citation Nr: 1417196	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-49 095	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Oakland, California, since has assumed jurisdiction.

As support for his claims, the Veteran testified at a hearing at the RO in Oakland in November 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's claims should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims for benefits.

That said, unfortunately, further development is needed before the claims may be decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

A VA audiological examination was performed in December 2009.  The VA examination and opinion are inadequate to decide these claims, however.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requiring that VA ensure the adequacy of an examination and opinion, else, notify the Veteran why an adequate examination and opinion cannot be provided).  Thus, the Board finds that another VA audiological examination and opinion are needed to fully address the nature and etiology of the Veteran's claimed hearing loss and tinnitus.

A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). "Examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is incumbent on the Board to remand for further development.

The December 2009 VA examiner confirmed the Veteran had bilateral (meaning left and right ear) sensorineural hearing loss and tinnitus.  But the examiner ultimately concluded the onset of the Veteran's bilateral sensorineural hearing loss and tinnitus occurred after his period of service.  In support of his findings, the examiner noted that the Veteran's service treatment records (STRs) did not show hearing loss or tinnitus.  Specifically, the examiner pointed out the Veteran had no noted changes in his hearing acuity during his August 1969 military separation examination, although it did not include any actual audiological evaluation.  But because the April 1969 whisper test showed normal hearing, the examiner concluded the veteran had normal hearing at time of separation from service.  Additionally, the examiner opined that the Veteran's tinnitus, reported as constant and bilateral since service, was more likely than not related to his hearing loss.  The examiner further indicated that hearing loss due to acoustic trauma or high noise exposure occurs at the time of the incident and is not delayed in onset.  

In basing his opinion primarily upon the lack of evidence of hearing loss in the Veteran's service treatment records (STRs), the examiner failed to provide a sufficient basis for his negative etiological opinion.  VA laws and regulations do not strictly require in-service complaint of, treatment for, or diagnosis of hearing loss in order to establish entitlement to service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, in establishing entitlement to service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 (2013) have been demonstrated during service, or even in the case of sensorineural hearing loss in particular within the one-year presumptive period following discharge from service (as an organic disease of the nervous system), although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If, as here, there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Indeed, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that, where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's 
in[-]service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service. . . ."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

Thus, service connection for hearing loss may be granted when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385 ), and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to other ("intercurrent") causes.  Id.; 38 C.F.R. § 3.303(d).

If, as the October 2009 VA compensation examiner seemingly concluded, there is no such thing as "delayed-onset" hearing loss, then this conclusion must be explained and supported by citation to some medical authority - such as the report of the Institute of Medicine  (IOM) entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus," noting the conclusion of that study that there was no sufficient scientific basis for the existence of delayed-onset hearing loss based on the current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss.  See Monzingo, 26 Vet. App. at 107.

Additionally, the December 2009 VA audiological examiner did not sufficiently consider the Veteran's competent and credible reports of repeated exposure to excessively loud noise of firing guns as a wireman on an artillery base during combat in Vietnam.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  At no point in his opinion does the examiner concede that the Veteran was exposed to noise trauma during his active military service, including in combat in Vietnam.  A Veteran's assertions of an event during combat are presumed to be credible if consistent with the time, place, and circumstances of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).


In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99   (Fed. Cir. 2012).  That notwithstanding, to establish entitlement to service connection there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran's combat status is established by information on his DD Form 214 and other military personnel records indicating he received a Combat Action Ribbon, Vietnam Cross of Gallantry, and other medals associated with his service in Vietnam.  In addition, in the January 2010 rating decision the RO conceded his exposure to noise trauma during his service in that capacity.  Thus, the Board finds that his reports of noise exposure in service are competent and credible and, thus, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).


Moreover, the examiner did not consider the competent reports of the Veteran as to the onset of symptoms, specifically failing to address the Veteran's complaints that he did not know he had hearing impairment until a re-enlistment examination in 1978/1979 because ringing in the ears was presumed to be a normal occurrence while working on an artillery base.  Equally, the examiner did not reconcile these complaints with his ultimate conclusion against the claims.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  He made this same assertion while testifying under oath during his November 2012 hearing before the Board.  And although the actual records of that 1978/1979 re-enlistment hearing evaluation are no longer available - owing to the many number of years that have passed since - the VA examiner neither discussed nor addressed this assertion in the December 2009 opinion.

In Buchanan, the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  In other words, to reiterate, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  That said, the Federal Circuit Court also has pointed out that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . ."). 


Still, though, one must also recognize that a Veteran is competent to report not only what occurred in service, but also symptoms, treatment, and medical diagnoses occurring rather immediately following or relatively soon after his separation from service, because testimony regarding first-hand knowledge of a factual matter is competent.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay testimony can be competent and sufficient to establish a diagnosis in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation).  Again, the Board inevitably will have to assess the credibility of the Veteran's lay testimony concerning this, so not just his competency, in determining the ultimate probative value of his lay testimony.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Consequently, another VA compensation examination and opinion are needed concerning whether the Veteran's bilateral hearing loss and tinnitus are attributable to his military service - and, in particular, to his combat-related acoustic trauma in Vietnam.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).


Finally, all more recent treatment records dated since December 2008 should be obtained and considered.  38 C.F.R. § 3.159(c) (2013).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent medical treatment or other records dated since December 2008.  For all records identified that are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls for all that are.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2. Upon receipt of all additional records, schedule the Veteran for another VA audiological evaluation for further medical comment on the likelihood (very likely, as likely as not, or unlikely) that his bilateral sensorineural hearing loss and tinnitus are related or attributable to his military service from January 1968 to August 1969, including especially his combat service in Vietnam, or, in the case of the sensorineural hearing loss, initially manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year, so by August 1970, to alternatively warrant presuming it was incurred during his service.

When providing this addendum opinion, the examining audiologist must consider that the Veteran's exposure to traumatic noise and resultant auditory injury is established by virtue of his combat service in Vietnam.

The examiner must discuss the underlying basis of the opinion, whether favorable or unfavorable, including specifically considering the following:

* The Veteran's April 1969 whisper test showing normal hearing bilaterally.

* A December 2005 primary care note from the Bellin Health System reflecting the Veteran's complaints of chronic tinnitus.

* His December 2009 VA Form 9 (substantive appeal) in support of his claims in which the Veteran asserts that he presumed ringing in the ears was a normal occurrence for working on an artillery base - so presumably nothing to have complained about.

* A December 2011 statement in support of his claims in which the Veteran asserts that he did not know he had tinnitus and hearing loss until he had a re-enlistment audiological evaluation in 1978/1979 that showed he had hearing loss.

* The Veteran's November 2012 hearing testimony before the Board during which he describes the nature and extent of his hazardous in-service noise exposure as a wiremen in Vietnam.


The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The VA examiner should remain mindful that lay evidence is potentially competent to support the presence of the claimed disabilities both during and since service, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  Thus, the examiner cannot consider the absence of any treatment for hearing loss or tinnitus as entirely determinative of whether the Veteran's current hearing loss and tinnitus dates back to his service or were related to or the result of his service.  This is not to say the examiner cannot consider the absence of any objective indication of hearing loss or tinnitus during service or within the 
one-year presumptive period after as one of the reasons or factors for disassociating any current hearing loss or tinnitus from service, just that this cannot be the only or sole reason for this conclusion.

If, as the December 2009 VA compensation examiner seemingly concluded, there is no such thing as 
"delayed-onset" hearing loss, then this additional examiner needs to cite to some medical authority for this view - such as the report of the Institute of Medicine (IOM).


3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until he is notified by VA.  However, his cooperation in VA's efforts to develop these claims, including reporting for any additionally scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any additionally scheduled examination may result in the denial of these claims; at best, it would require considering these claims based on the existing evidence of record.  38 C.F.R. § 3.655 (2013).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



